NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 09a0789n.06

                                           No. 08-3751                                  FILED
                                                                                    Dec 15, 2009
                           UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

         Plaintiff-Appellee,                              ON APPEAL FROM THE
                                                          UNITED STATES DISTRICT
v.                                                        COURT FOR THE NORTHERN
                                                          DISTRICT OF OHIO
LARRY W. BERRY,

         Defendant-Appellant.

                                                      /

Before: MARTIN, BOGGS, and WHITE, Circuit Judges.

         BOYCE F. MARTIN, JR., Circuit Judge. Larry Berry pled guilty to one count of possessing

crack cocaine with the intent to distribute the drug. He was sentenced to 188 months’ imprisonment

in February 1997 as a career offender. While Berry was in prison, the United States Sentencing

Commission amended the Sentencing Guidelines, effectively lowering the sentencing ranges that

applied to most offenses involving crack cocaine. Berry filed a motion for a reduction of sentence,

arguing that he was entitled to relief based upon the amendment. He now appeals the district court’s

denial of that motion. For the reasons set forth below, we AFFIRM the judgment of the district

court.

                                                 I.

         On March 20, 1996, a federal grand jury in the Northern District of Ohio returned a

two-count indictment charging Larry Berry with possession with intent to distribute cocaine base,

in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) (Count 1) and with being a felon in possession
No. 08-3751
United States v. Berry
Page 2

of a firearm, in violation of 18 U.S.C. § 922(g)(1). On February 25, 1997, Berry pleaded guilty to

Count 1.

       Berry would have received a base offense level of 26 under U.S.S.G. § 2D1.1 based on the

amount of cocaine base (crack) attributable to him had he not been sentenced as a career offender.

Consistent with the pre-sentence report provided by the United States Probation Office, the district

court determined that Berry was a career offender under U.S.S.G. § 4B1.1, yielding an adjusted

offense level of 31 and a criminal history category of VI because U.S.S.G. § 4B1(b)(B) increases the

base offense level to 34 in cases where the statutory maximum is 25 years or more. Following an

offense-level reduction of three levels for acceptance of responsibility, the district court determined

that Berry had a total offense level of 31, yielding a Guidelines range of 188-235 months. Thus, the

district court sentenced Berry to 188 months’ imprisonment, followed by four years’ supervised

release, pursuant to the career-offender guidelines.

       On March 31, 2008, Berry filed a motion for a sentence reduction under 18 U.S.C. §

3582(c)(2) based on an amendment to the Sentencing Guidelines that lowered the base offense levels

for crack cocaine offenses. The district court denied Berry’s motion on June 10, 2008 after

determining that Berry was ineligible for sentence reduction based on a reduction in the Guidlines

for crack cocaine offenses because he was sentenced as a career offender. Berry timely appealed.

                                                  II.

       A district court’s denial of a motion to modify a sentence under 18 U.S.C. § 3582(c)(2) is

reviewed under the abuse-of-discretion standard. United States v. Carter, 500 F.3d 486, 490 (6th

Cir. 2007). We have explained that “[a] district court abuses its discretion when it relies on clearly
No. 08-3751
United States v. Berry
Page 3

erroneous findings of fact, or when it improperly applies the law or uses an erroneous legal

standard.” United States v. Carter, 463 F.3d 526, 528 (6th Cir. 2006) (citation and internal quotation

marks omitted).

                                                 III.

        Berry contends that a retroactive amendment to the guideline for cocaine-base offenses

requires that his case be remanded for re-sentencing.

        Section 3582(c)(2) authorizes a district court to reduce a sentence where the defendant has

been sentenced “based on a sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). After Berry’s sentencing, and while he was in prison, the

Sentencing Commission adopted Amendment 706 to the Sentencing Guidelines, effective November

1, 2007, which lowered the sentencing ranges that applied to most crack cocaine offenses. Following

this amendment, Berry filed a motion for a sentence reduction under Section 3582(c)(2), which the

district court denied.

        In this case, the district court did not sentence Berry under the crack cocaine guideline,

U.S.S.G. § 2D1.1; rather, it sentenced him under U.S.S.G. § 4B 1.1, the career offender guideline.

Consequently, Amendment 706, which amended § 2D1.1 but not § 4B1.1, has no effect on the

ultimate sentencing range applicable to Berry. United States v. Lockett, 2009 WL 2445733, at *1

(6th Cir. 2009) (citing United States v. Perdue, 572 F.3d 288, 292 (6th Cir. 2009)). As Berry is not

entitled to a reduction of his sentence on the basis of Amendment 706, section 3582(c)(2) does not

authorize a reduction in Berry’s sentence. See U.S.S.G. § 1B1.10(a)(2)(B) (noting that Section
No. 08-3751
United States v. Berry
Page 4

3582(c)(2) does not authorize a sentence reduction if the relevant amendment “does not have the

effect of lowering the defendant’s applicable guideline range”).

       Moreover, contrary to Berry’s assertion that his career offender status cannot serve as a basis

to deny his eligibility under Section 3582(c)(2) under United States v. Booker, 543 U.S. 220 (2005),

the holding in Booker is inapplicable here. Booker reiterated that “‘[o]ther than the fact of a prior

conviction, any fact that increases the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury, and proved beyond a reasonable doubt.’” Id. at 231 (quoting Apprendi

v. New Jersey, 530 U.S. 466, 490 (2000)). Booker is thus inapplicable to section 3582(c)(2)

proceedings which can only decrease rather than increase a sentence. See United States v.

Washington, 584 F.3d 693, 699-701 (6th Cir. 2009).

                                                IV.

       We therefore AFFIRM the district court’s decision to deny Berry’s motion for re-sentencing.